DETAILED ACTION
Representative Figure

    PNG
    media_image1.png
    473
    598
    media_image1.png
    Greyscale

Election/Restrictions
Applicant’s election is acknowledged:

    PNG
    media_image2.png
    273
    732
    media_image2.png
    Greyscale

	Although not referencing the election of species set forth in tabular form in the last communication, Applicant’s election has been interpreted as an election of “ARM Species 1” corresponding to “cylindrical” arms. The traversal is acknowledged.

Applicant asserts that “Claims 1-3, 6-9, 12, 13, and 16 are generic to (i.e., encompass) the elected specific species.” Within the context of election of species requirements, there are two basic categories of claims: GENERIC and SPECIFIC, the Genus/Species relationship. Generic claims define subject matter in a manner that they “read-on” or encompasses all disclosed and/or expressly claimed species. Specific claims on the other hand, define subject matter in a manner that they “read-on” or encompass less than all disclosed and/or expressly claimed species. Applicant’s assertion that all of the elected claims are “generic” only serves to highlight the examination burden involved in examining an application involving numerous species and variants (potential “sub-species,” although no election thereof has been imposed) thereof. The examination burden is further complicated by the fact that at least three very similar applications have been filed, with no priority lineage (i.e. CIP, Continuation or Divisional). Despite Applicant’s arguments to the contrary, examining and searching this application, will most certainly constitute an undue burden placed upon the scarce administrative resources of the United States Patent and Trademark Office. The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Onium, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Torrington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based terminal Disclaimer may be filled out completely online using web-screens. An terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Elected Claims 1-3,6-9,12-13 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application Nos. 17/025,262 and 17/025,252. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the above claims are likewise recited in, or obvious semantical variants of the claims set forth in the ‘262 and ‘252 applications.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1-3, 6-9, 12, 13 and 16 are rejected under 35 U.S.C. 102(A1/A2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over NAGAOKA (US 6,177,006 B1). See filter arms 3 and tube connector 8. Figure 11 discloses multiple assemblies. Claims 1-3, 6-9, 12, 13 and 16 are seen to be met by this reference or constitute obvious variants, at best, differing by number or quantity of structure, manipulation of which would have been obvious to accommodate various flowrates or amounts of fluid.

    PNG
    media_image3.png
    736
    496
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    455
    433
    media_image4.png
    Greyscale

Claims 1-3, 6-9, 12, 13 and 16 are rejected under 35 U.S.C. 102(A1/A2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over BEN-HORIN (US 2013/02701741 A1). See filter arms 60 and tube connector 38. Figure 1 discloses multiple assemblies. Claims 1-3, 6-9, 12, 13 and 16 are seen to be met by this reference or constitute obvious variants, at best, differing by number or quantity of structure, manipulation of which would have been obvious to accommodate various flowrates or amounts of fluid.


    PNG
    media_image5.png
    483
    600
    media_image5.png
    Greyscale


Claims 1-3, 6-9, 12, 13 and 16 are rejected under 35 U.S.C. 102(A1/A2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over MULLER  (US 4,488,965). See filter arms 11 and tube connector 20. Figures 1-3 discloses multiple assemblies. Claims 1-3, 6-9, 12, 13 and 16 are seen to be met by this reference or constitute obvious variants, at best, differing by number or quantity of structure, manipulation of which would have been obvious to accommodate various flowrates or amounts of fluid.

    PNG
    media_image6.png
    719
    457
    media_image6.png
    Greyscale

Claims 1-3, 6-9, 12, 13 and 16 are rejected under 35 U.S.C. 102(A1/A2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over ARMSTRONG (US 3,625,365). See single filter arm in Figure 3 and tube connector 25. Figures 1-2 discloses multiple assemblies. Claims 1-3, 6-9, 12, 13 and 16 are seen to be met by this reference or constitute obvious variants, at best, differing by number or quantity of structure, manipulation of which would have been obvious to accommodate various flowrates or amounts of fluid.

    PNG
    media_image7.png
    528
    708
    media_image7.png
    Greyscale






Prior Art of Interest:  SWANSON (US 4,273,142).

    PNG
    media_image8.png
    247
    463
    media_image8.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776